DENY and Opinion Filed August 5, 2022




                                  S  In The
                           Court of Appeals
                    Fifth District of Texas at Dallas
                              No. 05-22-00767-CV

                         IN RE ERIC RIOJA, Relator

         Original Proceeding from the 192nd Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-20-17918

                       MEMORANDUM OPINION
                  Before Justices Myers, Nowell, and Goldstein
                          Opinion by Justice Goldstein
      Relator Eric Rioja petitions this Court for a writ of mandamus compelling the

trial court to (1) vacate a July 27, 2022 Order Denying Defendant Eric Rioja’s

Motions to Vacate Appointment of Receiver, (2) vacate an October 21, 2021 Order

Appointing Receiver, and (3) find void a June 24, 2021 Default Judgment. Also

before this Court is Relator’s Emergency Motion to Stay Lower Court Proceedings

Pending Writ of Mandamus (Emergency Motion) wherein relator asks this Court to

(1) suspend enforcement of the June 24, 2021 Default Judgment, (2) suspend

enforcement of the July 27, 2022 Order Denying Defendant Eric Rioja’s Motions to

Vacate Appointment of Receiver, and (3) suspend all actions and powers granted to

Receiver Robert Berleth in the October 21, 2021 Order Appointing Receiver.
        Entitlement to mandamus relief requires relator to show that the trial court

clearly abused its discretion and that he lacks an adequate appellate remedy. In re

Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding).

After reviewing relator’s petition and record, we conclude that relator has failed to

demonstrate entitlement to mandamus relief.1

        Accordingly, we deny the petition. See TEX. R. APP. P. 52.8(a). We also deny

relator’s Emergency Motion as moot.



                                                       /Bonnie Lee Goldstein/
                                                       BONNIE LEE GOLDSTEIN
                                                       JUSTICE



220767F.P05




    1
      Relator’s appendix and record contain a Declaration of Eric Rioja, which included an Exhibit A-1.
Because our review of the record indicates that this declaration was not before the trial court when it made
the rulings challenged in this original proceeding, we have not considered the declaration or its attachment
when deciding relator’s petition. See TEX. R. APP. P. 52.3(k)(2), 52.7(a); In re de Kallop, No. 14-20-00033-
CV, 2020 WL 1862017, at *1 n.1 (Tex. App.—Houston [14th Dist.] April 14, 2020, orig. proceeding)
(mem. op.).
                                                   –2–